Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied the motion of third-party defendant, K-Mart Corporation (K-Mart), for summary judgment dismissing the third-party complaint. There are triable issues of fact concerning whether the stacking of the tables constituted a dangerous condition (see, Hanley v Affronti, 278 AD2d 868; Vanderwater v Sears, 277 AD2d 1056), whether the accident occurred on premises owned, occupied, controlled or specially used by K-Mart (see, Siracuse v Race Off. Equip. Co., 278 AD2d 894; Brown v Congel, 241 AD2d 880, 881), and whether K-Mart affirmatively created the allegedly dangerous condition or had actual or constructive notice of it (see, Whyte v Whyte, 259 AD2d 1009, 1009-1010; Tenebruso v Toys “R” Us — NYTEX, 256 AD2d 1236, 1237; DiFusco v Wal-Mart Discount Cities, 255 AD2d 937, 937-938). (Appeal from Order of Supreme Court, Onondaga County, Major, J.— Summary Judgment.) Present — Green, J. P., Wisner, Hurlbutt and Burns, JJ.